UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K Pursuant to Section 12 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 26, 2010 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 000-51139 13-4228144 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 South Colorado Blvd., Annex Suite 200, Denver, Colorado 80222 (Address of principal executive offices) 303-222-1000 (Registrant's Telephone number) (Former Name or Address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) SECTION 8 – OTHER EVENTS Two Rivers Water Company (OTCBB: TURV) has formed Two Rivers Water, LLC and hired Gary Barber, the current chairman of the Arkansas Basin Roundtable, to begin the development of its water business. In February 2010, Two Rivers, through a subsidiary, purchased a 74% interest in the Huerfano Cucharas Irrigation Company (“HCIC”) which owns a reservoir and irrigation system on the Huerfano and Cucharas Rivers located in Huerfano and Pueblo Counties in southern Colorado.Simultaneously, Two Rivers formed Two Rivers Farms, LLC, and purchased 1,700 acres of irrigated farmland along the HCIC ditch.Two Rivers planted 500 acres of corn, wheat and oats this year.It expects to expand its irrigated acreage planted to 2,500 acres next year with potential expansion to at least 10,000 acres, perhaps as much as 25,000 acres over the coming decade. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TWO RIVERS WATER COMPANY (Registrant) Dated: July 28, 2010 By: /s/ Wayne Harding Wayne Harding,Chief Financial Officer
